FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                      September 15, 2022

                                      No. 04-21-00465-CR

                                     Ted Allen WRIGHT,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12275
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due on March 22, 2022. When no appellant’s brief was
filed, we notified appellant’s counsel, Pat Montgomery, of the deficiency. TEX. R. APP. P.
38.8(b)(2). We received no response. Thereafter, on August 2, 2022, Mr. Montgomery filed a
motion for extension of time, indicating it would be his first and only extension request. We
granted the motion and ordered Mr. Montgomery to file appellant’s brief on or before September
1, 2022. To date, Mr. Montgomery has not filed appellant’s brief.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

              (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.
                                                                                           FILE COPY

       (3) Has appointed counsel, Mr. Montgomery, abandoned the appeal? The trial
       court should address this issue even if new counsel is substituted before the date
       of the hearing. See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court